COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


GUILLERMO CARDENAS,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00206-CR

Appeal from the

County Court at Law No. Four

of El Paso County, Texas

(TC#20070C05666)


MEMORANDUM OPINION

	This is an appeal from a jury conviction for the offense of assault causes bodily injury family
violence.  Tex.Penal Code Ann. § 22.01(a)(1)(Vernon Supp. 2008).  The court assessed
confinement for 150 days.  We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
	A copy of counsel's brief and the appellate record have been delivered to Appellant, and
Appellant has been advised of his right to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.
	The judgment is affirmed.

						GUADALUPE RIVERA, Justice

June 3, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)